internal_revenue_service index numbers number release date ’hsduwphqw cid ri cid wkh cid 7uhdvxu dvklqjwrq cid cid ’ cid cid cid cid cid cid 3huvrq cid wr cid rqwdfw cid telephone number 5hihu cid 5hso cid 7r cid cid cid cid cid ’20 cid cid cid cid cid cid cid cid cid cid cid cid cid cid ’dwh cid cid -xo cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid legend parent company issuer state a state b state c statute date date year a b c dear this letter is in reply to the letter dated date requesting a ruling on the proposed transaction described below facts plr-106944-99 parent is a state c_corporation that is the common parent of an affiliated_group_of_corporations which includes company and which files a consolidated_return with company company an accrual based state a corporation is an investor-owned electric utility engaged in the generation transmission distribution and sale of electricity to residential commercial industrial and governmental customers within all or part of counties in state a as such company is subject_to regulation by both the public_utility commission puc and the federal energy regulatory commission state a is deregulating its electric utility industry as a result company’s customers will be allowed to contract directly with alternative suppliers of electricity and company will compete with other parties to sell electricity the statute was enacted in december of year to provide for the restructuring of the electric utility industry in state a through the unbundling of electric services into separate generation transmission and distribution services with open retail competition for generation electric distribution and transmission services will remain regulated by the puc the statute requires utilities to submit to the puc restructuring plans that address stranded costs resulting from competition stranded costs include regulatory assets nuclear decommissioning costs and long-term purchased power commitments for which full recovery is allowed and other costs including investment in generating plants spent-fuel disposal retirement costs and reorganization costs for which an opportunity for recovery is allowed in an amount determined by the puc as just and reasonable these costs after mitigation by the utility are to be recovered through a competitive transition charge ctc approved by the puc and collected from distribution customers for up to nine years or for an alternate period determined by the puc for good cause shown as a mechanism for the mitigation of ctcs and the reduction of customer rates the statute authorizes an electric utility to securitize its stranded costs through the issuance of bonds transition bonds either directly by the utility or by a finance subsidiary or third party assignee of the utility the statute facilitates this securitization by creating as security for the transition bonds a property right designated intangible transition property itp which represents the irrevocable right to recover from a utility’s jurisdictional customers amounts sufficient to recover the utility’s stranded costs as well as amounts to cover the expenses of issuing and servicing the transition bonds and the funding of any necessary reserve accounts which are collectively defined as qualified transition expenses qtes itp is created through the issuance of a qualified rate order qro by the puc that is declared irrevocable although the puc may approve periodic adjustments to the itc in accordance with the statute and the qro once a qro is declared irrevocable it may not be modified by the company the puc the state or any instrumentality thereof the statute provides that the transfer of itp to a subsidiary or assignee of the utility pursuant to an irrevocable qro shall be treated plr-106944-99 as an absolute transfer of the utility’s right title and interest as in a true sale and not as a pledge or other financing other than for state income and franchise tax purposes transition bonds will be repayable from intangible transition charges itcs itcs are non-bypassable charges imposed on a utility’s jurisdictional customers to recover the utility’s authorized qtes jurisdictional customers are those located in the utility’s certificated territory whether or not the customers purchase electricity from the electric utility the itc will be calculated as a percentage of expected total base rate revenue to be collected by customer rate class the collection of which will likely be dependent on inter alia a utility’s ability to forecast the usage delinquencies charge- offs and payment lags of customers in each rate class proposed transaction company will form a wholly owned domestic_corporation newco company will contribute the itp to newco in exchange for newco stock newco will form the issuer as a remote wholly owned state b limited_liability_company the issuer will not elect to be treated as an association_taxable_as_a_corporation under sec_301_7701-3 of the procedure and administration regulations newco will sell the itp and associated itc revenues created by the qro adopted on date to the issuer the issuer will issue transition bonds in the aggregate principal_amount of up to a secured_by the itp and associated itc revenues the net_proceeds from the issuance of the transition bonds will be transferred to newco as payment for the itp the itc will be a specified dollar amount on each customer bill determined by applying certain rates per kilowatt hour of usage and in some cases per kilowatt hour of demand to each customer’s bill the rates applicable to each will initially be based on various rate schedules that group customers into billing categories generally it is anticipated that the itc will be adjusted based on which of three classes industrial commercial or residential the customer is in the collection of the itc will likely depend inter alia on the number of customers and or usage delinquencies and charge-offs and payment lags newco will contribute as equity to the issuer cash equal to at least b of the initial aggregate principal_amount of the transition bonds to be issued the issuer will deposit that amount into a capital subaccount and it will be invested in financial instruments that are issued by parties unaffiliated with company and that can be readily converted into cash additionally the qte’s to be recovered through the itc will include an additional_amount intended as credit enhancement for the transition bonds collections of this plr-106944-99 additional_amount will be deposited into an overcollateralization subaccount the balance in the overcollateralization subaccount will be expected eventually to reach at least b of the original principal_amount of the transition bonds itc collections will be scheduled with the expectation that this balance will be collected ratably over the expected term of the transition bonds the issuer will issue transition bonds in the form of debt securities the transition bonds may be issued in one or more series different series may have different maturities and coupon rates and each series may have classes with different maturities and coupon rates each series will be entitled to recover through the itc approved by one or more qros the qtes based upon a specified principal_amount of transition bonds for such series including interest at the coupon rate or rates applicable to such series the transition bonds will be recourse to the issuer and will be secured on a pari passu basis by the itp associated itc revenues the equity and all other assets of the issuer each of the transition bonds will have an expected maturity_date by which principal is expected to have been repaid in full and a legal final maturity_date by which it must be repaid in full the legal final maturity_date will be after the expected maturity_date due to the lack of certainty concerning cash available for principal payments and because the itc is calculated based on estimates of variables such as levels of charge- offs delinquencies and levels of usage the legal final maturity_date in each case will occur within three years after the expected maturity_date under the qro the legal final maturity_date may not be later than date interest on the transition bonds will be payable quarterly or semiannually at rates that are based on yields commensurate with similarly rated debt obligations of comparable weighted average lives the transition bonds are expected to be sold at or near par_value each class of transition bonds will have a schedule of principal payments to be made on the interest payment dates moreover scheduled principal payment on any one class of transition bonds and in the aggregate may vary significantly from period to period the transition bonds may be subject_to an optional clean-up call ie early payment of all outstanding principal and accrued interest when the outstanding principal of the series declines to a specified percentage of the original principal_amount of the series initially the company will service the consumer accounts that are subject_to the itcs under the servicing agreement between company and the issuer as servicer company will bill and collect itcs and retain all books_and_records regarding the itcs subject_to the issuer’s right of inspection company will on at least a monthly basis remit all collected itcs to the collection account maintained by the indenture trustee plr-106944-99 for the benefit of the transition bondholders only in the event that company fails satisfactorily to perform its servicing functions or is subject o certain insolvency events will company be subject_to replacement as servicer company’s ability to resign as servicer will be restricted however company may subcontract with other companies to carry out some of its servicing responsibilities so long as the rating of the transition bonds are neither reduced nor withdrawn company will be entitled to compensation in the form of a servicing fee for its servicing activities and reimbursement for certain of its expenses in the manner set forth in the documentation applicable to each series the servicing fee will be set at an annual level of not more than c of the outstanding amount of transition bonds as additional servicing compensation company will retain all investment_income earned on the itcs between the time they are collected and the time they are remitted to the collection account either quarterly or semiannually the issuer will pay out of the collection account the issuer’s fees trustee fees servicing fees administrative costs operating_expenses accrued but unpaid interest on all classes of the transition bonds and principal to the extent scheduled on the outstanding transition bonds any remaining balance in the collection account will be used to restore the capital subaccount fund and replenish the overcollateralization subaccount to the extent scheduled and then be added to the reserve subaccount if the itcs collected in any period are insufficient to satisfy the issuer’s payment obligations on the transition bonds including operating_expenses and fees the issuer may draw first on amounts in the reserve subaccount next on the overcollateralization subaccount and finally on the capital subaccount except for amounts set_aside to ensure payments of the issuer’s expenses if the itcs deposited in the collection account differ from the itcs projected to be collected company as servicer will file for an adjustment with the puc and the puc will provide for such an adjustment at least annually adjustments during the final calendar_year of the itc collection for any series will occur quarterly or as frequently as monthly to ensure full recovery_of the qtes all adjustments will be designed so that at the end of the following period the capital subaccount will if necessary be restored the overcollateralization subaccount will be replenished if necessary and brought to its scheduled level and the reserve subaccount will be zero investment_income earned on amounts in the collection account the capital subaccount the overcollateralization subaccount and the reserve subaccount will generally be treated in the same manner as current itc collections however some of this investment_income that is not needed for other purposes and would otherwise be deposited into the reserve subaccount will be released to the issuer and may be distributed to newco plr-106944-99 the transition bonds will provide for the following events of default a default of five days or more in the payment of accrued interest on any class of transition bonds a default in the payment of outstanding principal as of the legal final maturity_date a default in payment of the redemption price following an optional clean-up call as of the redemption date certain breaches of covenants representations or warranties by the issuer in the indenture under which the transition bonds are issued and certain events of bankruptcy insolvency receivership or liquidation of the issuer in the event of payment default the indenture trustee or holders of a majority in principal_amount of all series then outstanding may declare the principal of all classes of the transition bonds to be immediately due and payable company expects virtually all of the transition bonds to receive a rating of aaa by at least two nationally recognized statistical rating agencies after repayment of any series of the transition bonds any balances in the various accounts relating to that series will be released to the issuer and may be distributed by the issuer to newco does the issuance of the qro authorizing the collection of the ctc or the issuance of transition bonds result in gross_income to company or to newco issues are the transition bonds obligations of newco law sec_61 of the internal_revenue_code generally defines gross_income as income from whatever source derived except as otherwise provided by law gross_income includes income realized in any form whether in money property or services sec_1_61-1 of the income_tax regulations this definition encompasses all accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 1955_1_cb_207 the right to collect the ctc is of significant value in producing income for company and state a’s action in making the ctc rights transferable has enhanced that value generally the granting of a transferable right by the government does not cause the realization of income revrul_92_16 1992_1_cb_15 allocation of air emission rights by the environmental protection agency does not cause a utility to realize gross_income revrul_67_135 1967_1_cb_20 fair_market_value of an oil_and_gas lease obtained from the government through a lottery is not includible in income plr-106944-99 the economic_substance of a transaction generally governs its federal tax consequences 293_us_465 xiv-1 c b affixing a label to an undertaking does not determine its character revrul_97_3 1997_2_irb_5 an instrument secured_by property may be an obligation of the taxpayer or alternatively may be a disposition of the underlying property by the taxpayer cf id the small_business administration is the primary obligor of certain guaranteed_payment rights that are created under its participating security program conclusions based on the facts as represented we rule as follows neither the issuance of the qro financing order authorizing the collection of the ctc nor the issuance of transition bonds result in gross_income to company or to newco the transition bonds are obligations of newco except as specifically ruled on above no opinion is expressed or implied regarding the federal tax consequences of the transaction this ruling is directed only to company under sec_6110 of the code this ruling may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of company for the taxable years that include the transaction described in this letter sincerely yours assistant chief_counsel financial institutions products by marshall feiring senior technician reviewer branch
